Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (E2F promoter; GM-CSF; promoter for cancer cell specific highly expressed factor; survivin promoter; E1A; therapeutic factor) in the reply filed on 9/21/2022 is acknowledged.
Claims 2, 9, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022.
Claims 1, 3-8, 10-17 are under consideration. 

Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is noted that applicant submitted Japan applications 2017-215579 and 2018-050722. Until certified translations for said documents have been provided and foreign priority is perfected, the date is considered to be 11/8/2018 for the purposes of applying prior art.

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 11/12/2020; 12/8/2020; 11/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 8, 10-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims  8, 10-12, 14 as submitted 10/1/2020.
As to claim 8, it is not clear if the replaced promoter is the same promoter as recited in claim 1 or a different promoter/element. Further, if the element is interpreted as separate from that recited in claim 1, such a separate element lacks antecedent basis.
As to claim 14, the claim recites the limitation "the at least one element”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claims 1, 3-7, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ennist et al. (US20050186178)(See PTO-892: Notice of References Cited).
See claims 1, 3-7, 13-15 as submitted 10/1/2020.
Ennist et al. teaches: adenoviral vectors (abstract); oncolytic adenoviral vectors (title)(as recited in claims 1, 13; GM-CSF downstream of E2Fp promoter and E1A (Figure 1)(as recited in claims 1, 3, 4, 5, 6, 7); E1A coding region [0007](As recited in claims 14, 15)(wherein E1a is gene essential for replication [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ennist et al. as applied to claims 1, 3-7, 13-15 and further in view of Kamizono et al. (U.S. Patent No. 8142770)(See PTO-892: Notice of References Cited).
See claims 8, 10-12 as submitted 10/1/2020.	
See also the 35 U.S.C. 112(b) rejection above. For the purposes of this rejection, the claim is interpreted as wherein the essential element for viral replication is E1A.
See the teachings of Ennist et al. above.
Ennist et al. does not teach wherein at least one promoter for nucleic acids encoding an element essential for viral replication or assembly is replaced with a promoter for a cancer cell specific highly expressed factor; wherein the promoter for a cancer cell specific highly expressed factor is survivin promoter.
Kamizono et al. teaches: vector with survivin promoter (abstract); wherein E1A domain promoter may be substituted with survivin promoter (abstract).
One of ordinary skill in the art would have been motivated to replace with survivin promoter as taught by Kamizono et al. promoter as taught by Ennist et al. Ennist et al. teaches use of promoter with E1A, and Kamizono et al., which also teaches use of promoter with E1A, teaches wherein E1A domain promoter may be substitutd with survivin promoter (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for
replacing with survivin promoter as taught by Kamizono et al. promoter as taught by Ennist et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus E1A domain promoters as taught by Kamizono et al. and Ennist et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	

7. Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ennist et
al. as applied to claims 1, 3-7, 13-15 and further in view of O’Shea et al. (US20180221423)(See PTO-892: Notice of References Cited).
See claims 16, 17 as submitted 10/1/2020.	
See the teachings of Ennist et al. above.
Ennist et al. does not teach therapeutic factor; therapeutic agent.
O’Shea et al. teaches: use of adenovirus and therapeutic factor therein [0011].
One of ordinary skill in the art would have been motivated to use factor as taught by O’Shea et al. with adenovirus as taught by Ennist et al. Ennist et al. teaches use of transgene with adenovirus vector, and O’Shea et al., which also teaches use of transgene with adenovirus vector, teaches such a transgene (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for
using factor as taught by O’Shea et al. with adenovirus as taught by Ennist et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus as taught by O’Shea et al. and Ennist et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	

Conclusion
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648